Citation Nr: 1024803	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a right wrist disability 
(major), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased rating for a right wrist 
disability.  

The Veteran testified at a videoconference hearing before the 
Undersigned in December 2010.  A transcript of that hearing is of 
record and has been associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.   Here, 
the Veteran specifically states during his December 2007 VA 
examination that his service-connected left knee and right wrist 
prevent him from gainful employment.  However, during his 
December 2010 videoconference hearing, he testified that he was 
working as an apprentice machinist.  In as much as the Veteran is 
currently gainfully employed, consideration of TDIU is not deemed 
warranted.  

The issue of service connection for a right elbow 
condition with neurological manifestation, to include as 
being secondary to the Veteran's service-connected right 
wrist disability, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and is referred to the AOJ for 
appropriate action.  



FINDINGS OF FACT

Right wrist disability is productive of pain; no evidence of 
favorable ankylosis is shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right wrist 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5214, 5215 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is necessary 
to substantiate his claim.  This includes notifying the Veteran 
of the evidence VA will attempt to obtain and that which the 
Veteran is responsible for submitting.  Proper notice must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159 (2009).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

These notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with an 
increased rating claim for a right wrist disability.  

As for the claim for an increased rating, the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were reflected in a May 2005 letter 
sent to the Veteran prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

With respect to the Dingess/Hartman requirements, the Veteran was 
given notice of what type of information and evidence he needed 
to substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that the he had 
actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in May 2006.  

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after 
the May 2006 notice was provided to the Veteran, the claim was 
readjudicated in a December 2008 SOC.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his claims to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims file.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that have not 
been obtained.  Additionally, a videoconference hearing was held 
wherein the Veteran testified in April 2010.  

Furthermore, he was also afforded VA examinations, for his claim.  
His most recent examination was in December 2008.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   
VA's General Counsel has stated that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (April 7, 1995).   In this regard, the 
Veteran made statements at his December 2010 hearing to the 
effect that his right wrist was "worse."  Transcript (T.) at 4.  
However, on closer scrutiny, the Board notes that the Veteran did 
not say that his right wrist disability had worsened since the 
December 2008 examination.  Rather, he said the level of 
disability of his right wrist had worsened since it was initially 
evaluated, which was in 1996, and he felt that he had been 
experiencing a progressive worsening of his condition "as the 
years go by."  T. at 4, 5.  Further, while he asserted that he 
had an x-ray of his right wrist in several years, and he now 
believed he suffered from osteoarthritis of the wrist, the Board 
observes that the December 2008 examination included x-ray 
studies of the right wrist.  The Board also notes that the record 
was held open for a period of 60-days to permit the Veteran the 
opportunity to submit additional evidence in support of his 
claim.  However, to date, no additional evidence has been 
submitted.  In other words, the Veteran has not presented 
objective evidence showing a material change in the severity of 
his right wrist disability since the December 2010 VA 
examination.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.

With regard to the June 2005, June 2007, and December 2008 VA 
examinations, the Board finds the VA examination reports, and in 
particular the December 2008 examination, to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided information necessary to evaluate his 
disability under the applicable rating criteria.  

In light of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. Part 4 
(2009).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. §§ 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate 
in increased-rating claims in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran claims that his right wrist disability is more severe 
than the current rating reflects.  He complains of pain, lack of 
grip, and lack of endurance in his right wrist.  

By rating decision of September 1996, service connection for 
right wrist disability was granted and awarded a 10 percent 
rating, effective from May 1996.  The 10 percent rating has been 
in effect since that time.  

In May  2005, the Veteran underwent a VA consultation.  He 
complained of right wrist pain for several years.  He had pain 
mostly with gripping.  There was no weakness.  He had no history 
of injury to the wrist.  Examination of the right wrist showed 
some crepitus with pronation and suppination.  He had good range 
of wrist motion with no swelling.  There was no pain with 
palpation of the right wrist.  X-rays showed mild osteoarthritis, 
with no fracture or dislocation noted.  He related that he used 
to work in construction but gave it up due to left knee and right 
wrist pain.  The examiner prescribed cock-up splints to be used 
as needed.  He was instructed to return to the orthopedic clinic 
in two months.  

The Veteran underwent a VA examination in June 2005.  He 
complained of ongoing problems with his right wrist dating back 
to service.  The wrist was getting worse with complaints of 
tingling and numbness in the fourth and fifth digits of his right 
hand.  He had decreased strength in his wrist and actually 
dropped things in his hands such as wrenches and other objects, 
immaterial to the weight.  He had sharp pains that came on top of 
his wrist and radiated to the lateral aspect of his hand.  On 
examination, he had a negative Phalen's and negative Tinel's 
sign.  He had some elbow arthritis and had an inability to 
straighten out his elbow 180 degrees.  He also had crepitus on 
elbow examination.  The diagnostic impression was right wrist 
pain consistent with possible ulnar nerve entrapment syndrome 
resulting in lateral fourth and fifth digit numbness with 
concomitant elbow arthritis.  

In July 2005, the Veteran returned to the VA orthopedic clinic.  
He continued to complain of right wrist pain.  He also reported 
weakness and numbness with the wrist pain.  He also reported 
dropping things and generalized numbness in the right hand.  
Examination of the right wrist revealed some crepitus with 
pronation and suppination, good range of motion, and no swelling.  
The assessment was right wrist pain and hand numbness.  He was 
told to return to the clinic as needed.  

The Veteran underwent VA examination in June 2007.  He reported 
that his right hand was his dominant hand.  He had no deformity, 
giving way, instability, or stiffness.  He had pain and weakness.  
During examination, he could not recall any trauma events in 
service.  He did remember a lump on the dorsum of the right wrist 
while in service.  Physical examination of the right wrist 
revealed active extension of 55 degrees, 60 degrees of passive 
extension with pain beginning at 45 degrees of active extension.  
Active flexion was accomplished to 80 degrees with no pain.  
Right hand active ulnar movement was accomplished to 40 degrees, 
passively to 45 degrees.  Right hand active radial movement was 
accomplished to 23 degrees, passive to 25 degrees.  None of the 
movements had pain except extension.  The Veteran's right wrist 
disability had mild effects on his chores, shopping, sports, 
recreation, and traveling.  There was no effect on exercise, 
feeding, bathing, dressing, toileting, or grooming.  He had right 
hand decreased grip, paresthesias of numbness and tingling of the 
palm of the right hand, and pain in the right wrist that occurred 
during activity.  An EMG showed the right biceps, pronator teres, 
triceps, APB, FDI, and cervical paraspinal muscles were normal.  
NCS showed right median and ulnar motor and sensory responses 
were normal.  The impression was no evidence of compressive 
neuropathy or cervical radiculopathy at the time of the 
examination.  The diagnosis was right hand tendonitis and right 
wrist osteoarthritis .  

In December 2008, the Veteran underwent a VA examination.  He had 
complaints of right wrist tendonitis and right wrist 
osteoarthritis.  He reported no right hand complaints and a 
constant slight ache located in the extensor right wrist, made 
worse with activity such as using a hand tool and was not better 
with anything.  He also reported a lack of endurance.  He denied 
weakness, stiffness, swelling, heat, redness, instability, giving 
way, locking, fatigability, loss of motion, and deformity.  He 
reported he could carry 200 pounds, 30 feet.  He reported that 
the pain was progressively worse over the past two years as his 
ability to use hand tools had decreased with earlier loss of 
grip.  He stated he had periods of flare-ups of the right hand 
and wrist with "over use" which occurred with activities such 
as mixing batter for a cake described as moderate, or use of hand 
tools.  During a flare-up there was no redness or warmth or 
additional limitation of lifting a glass of water.  There were no 
incapacitating episodes of arthritis.  The examiner stated that 
motion was measured with a goniometer and showed active range of 
wrist motion of dorsiflexion of 0 to 70 degrees, palmar flexion 
of 0 to 80 degrees, radial deviation of 0 to 20 degrees, ulnar 
deviation of 0 to 45 degrees, forearm supination of 0 to 85 
degrees, and forearm pronation of 0 to 80 degrees.  There was no 
pain, fatigue, weakness, or lack of endurance on repetitive use 
of joints.  There was no inflammatory arthritis or joint 
ankylosis.  Right wrist x-ray was noted to be normal.  The 
diagnosis was right hand/wrist pain, right wrist ganglion cyst, 
resolved, and right wrist tendonitis, resolved.  His activities 
of chores, shopping, sports, recreation, traveling, feeding, 
bathing, dressing, toileting, and grooming, were not affected by 
his right wrist.  Exercise was mildly affected by his right 
wrist.  He also related that he was unemployed for two years as 
he was fired for job performance issues.  

In April 2010, the Veteran testified at a videoconference hearing 
before the Undersigned.  He testified that he was loosing grip in 
his right hand and that as the years went by, he was dropping 
tools.  He stated that the maximum he was able to lift in his 
right hand was 45 pounds.  He also stated that at the time of the 
hearing, he was working as an apprentice machinist.  He testified 
that when he moved table cranks, he could feel the pain in his 
right wrist.  He also related that everything using his right 
wrist took longer to perform than before.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for a right 
wrist disability is not warranted.  

First, the Veteran's right wrist disability is rated under DC 
5024 for tenosynovitis.  Diseases under diagnostic codes 5013 
through 5024 will be rated on limitation of motion of affected 
parts, as arthritis, degenerative, except gout which will be 
rated under diagnostic code 5002.  Degenerative arthritis, (DC 
5003) established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such a swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered major 
joints.  See 38 C.F.R. § 4.45(f) (2009).  

Under DC 5215, limitation of the wrist, dorsiflexion less than 
15 degrees of the major extremity warrants a 10 percent rating.  
Palmar flexion limited in line with the forearm of the major 
extremity also warrants a 10 percent rating.  

With regards to an increased rating available for limitation of 
motion under DC 5215, the Board notes that the Veteran's VA 
examination in June 2007 showed dorsiflexion (extension) of 
45 degrees with pain, palmar flexion of 80 degrees with no pain, 
ulnar deviation of 45 degrees and radial deviation of 23 degrees.  
In December 2008, dorsiflexion was accomplished to 70 degrees, 
palmar flexion to 80 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 45 degrees.  Wrist dorsiflexion of 0 to 
70 degrees, palmar flexion of 0 to 80 degrees, ulnar deviation of 
0 to 45 degrees, and radial deviation of 0 to 20 degrees are 
considered anatomically normal.  38 C.F.R. § 4.71a, Plate I.  

While some limitation of dorsiflexion was noted in  the June 2007 
VA examination, the evidence does not support a compensable 
rating in excess of 10 percent under DC 5215 for the Veteran's 
right wrist disability.  All other motion was normal.  
Dorsiflexion less than 15 degrees or palmar flexion limited in 
line with the forearm has not been shown.  In fact, under the 
rating criteria, the limitation of dorsiflexion would not even 
warrant a compensable rating.  The Board would also note that the 
10 percent rating assigned for the Veteran's right wrist 
disability is also the maximum rating that may be assigned for 
loss of range of motion of the wrist.  

The Board acknowledges the Veteran's complaints of pain in his 
right wrist.  However, even considering pain, the evidence still 
does not show a limitation of motion that more nearly 
approximates the criteria for a compensable rating.  Moreover, 
the Court has held that if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  A higher disability evaluation 
may not be assigned.

The criteria for more than a 10 percent rating requires a showing 
of right wrist ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)). 

The objective evidence must show ankylosis in favorable angle in 
20 to 30 degrees of dorsiflexion to warrant a 30 percent rating 
under DC 5214 for a major extremity.  As set forth above, the 
medical evidence did not  show ankylosis of the right wrist.  
Moreover, range of motion findings do not support ankylosis.  As 
such, the evidence does not show that a higher rating under DC 
5214 is warranted.  

In conclusion, the Board finds that the Veteran's right wrist 
disability has not manifested symptomatology that more nearly 
approximates the criteria required for a compensable rating under 
DC 5215.   Limitation of motion is shown, but not to a 
compensable degree for dorsiflexion, or palmar flexion, and 
therefore, under DC 5003/5024, no more than the 10 percent rating 
for limitation of motion for a major joint is shown.  

The Board has also considered the Veteran's statements that his 
right wrist disability was worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his right 
wrist disability, according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the 
Veteran's right wrist disability has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings address the criteria under 
which the disability is evaluated.  Moreover, given the disparity 
between his complaints and the objective findings on examination, 
which included recent findings of no evidence of osteoarthritis, 
neurological dysfunction, or tendonitis, the Board does not find 
the Veteran to be credible.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing).  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeal period, there is no 
evidence of hospitalization as a result of his aforementioned 
right wrist disability and no documentation that the disability 
specifically affects his ability to be employed.  The Veteran 
stated  in the medical evidence that his left knee and his right 
wrist kept him from being gainfully employed.  The VA June 2007 
and December 2008 VA examination reports indicate that the 
Veteran was unemployed.  However, the December 2008 VA 
examination report specifically indicates that he is presently 
employed, and that he was fired for job performance issues.  
Neither the Veteran nor the examiner specifically attribute the 
job performance issues to his right wrist disability.  Moreover, 
as noted above, the undersigned questions the veracity of the 
Veteran.

Moreover, the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted for 
his claimed right wrist disability increased rating.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his right wrist disability warrants an 
increased rating for any period on appeal.  For these reasons, 
the Board finds that the Veteran's disability does not meet the 
criteria for a rating in excess of 10 percent during any period 
of the increased rating claim.  Therefore, the appeal is denied.  


ORDER

An increased rating for a right wrist disability is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


